DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 8-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 14-15 of copending Application No. 16/268,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a door locking device, comprising: a first rotatable handle affixed to a door; a rotatable member affixed to the door; a catch affixed to a wall adjacent the door; a protrusion from the first rotatable handle configured to lift the member when the member is engaged with the catch and the first rotatable handle is rotated, is anticipated by a door locking device comprising: a first rotatable handle affixed to a first surface of the door; a rotatable member affixed to the first surface of the door; a catch affixed to a surface adjacent the door to receive the rotatable member; and a protrusion from the first rotatable handle that lifts the rotatable member when the rotatable member is engaged with the catch and the first rotatable handle is rotated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,971,238 to Walker.
Walker discloses a door locking device, comprising: a first rotatable handle (50) affixed to a door; a rotatable member (6) affixed to the door; a catch (10) affixed to a wall adjacent the door; a protrusion (20) from the first rotatable handle configured to lift the member when the member is engaged with the catch and the first rotatable handle is rotated (column 2, lines 19-27), as in claim 1.
Walker also discloses a second rotatable handle (28 via 27 and 35) affixed to the door, opposite the first rotatable handle (figure 4), the second rotatable handle configured so that the protrusion from the first rotatable handle does not lift the member when the member is engaged with the catch and the second rotatable handle is rotated (column 2, lines 20-38 and 45-49), as in claim 2, wherein the rotatable member is affixed to the door through a mounting plate (15), the mounting plate including a first stop (37) that is configured to hold the rotatable member in an open position (in functional relationship with 27 holds the member in an unlocked position), as in claim 3, as well as the rotatable member is substantially straight, and the first stop is configured to hold the rotatable member in an upward position extending away from the wall at more than 10 degrees but less than 80 degrees from a vertical position (degree of rotation shown with 6’ in figure 2), as in claim 4.
Walker further discloses a retractable tab (column 1, lines 8-11 and column 2, lines 35-38; a conventional door lock is disclosed and this door lock comprises a pair of opposed door handles and an associated door latch that engages with a keeper on an adjacent door frame upon 

Walker additionally discloses a door locking device comprising: a member (6) configured to be rotatably attached to a door; a catch (10) configured to be attached to a wall adjacent to the door and to receive the member; a protrusion (20) configured to be attached to a handle (50) on the door and to lift the member when the member is in a closed position and the handle is rotated, as in claim 8.
Walker also discloses a door plate (15) for attaching the member to the door, as in claim 9, wherein the catch is angled on one side (camming surface 60) so that when the member is in the closed position and the door is closed the catch with lift the member, as in claim 10, and the protrusion includes a curved portion (threaded boss engaged within 22) for engaging the handle, as in claim 11.

Walker further discloses a method for installing a locking device on a door with a handle (50), the method comprising: affixing a member (6) to a door so that the member can rotate (pivoting action shown in figures 1 and 2); affixing a catch (10) to a wall adjacent the door, the catch configured to receive the member (figure 2); affixing a protrusion (20) to the handle, the 
Walker additionally discloses the door comprises a retractable tab (column 1, lines 8-11 and column 2, lines 35-38; a conventional door lock is disclosed and this door lock comprises a pair of opposed door handles and an associated door latch that engages with a keeper on an adjacent door frame upon actuation of a door handle) that is configured to engage with a cavity in the wall, as in claim 13, and the protrusion includes a curved portion (threaded boss engaged within 22) for affixing the protrusion to the handle, as in claim 13, wherein the member is affixed to the door through a wall plate (15), the wall plate including a stop (37) for holding the member in an open position (in functional relationship with 27 holds the member in an unlocked position), as in claim 15, and the member is substantially straight (as shown in figure 1) and the stop for holding the member in an open position is configured to hold the member in an upward position extending away from the wall at more than 10 degrees but less than 80 degrees from a vertical position (degree of rotation shown with 6’ in figure 2), as in claim 16.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the mounting plate comprises a second stop that is configured to hold the rotatable member in a closed position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door securing means:
U.S. Patent Number 10,006,231 to Grommet; U.S. Patent Number 7,412,855 to Dolev; U.S. Patent Number 6,655,178 to Lingbeck; U.S. Patent Number 5,529,352 to Chin; U.S. Patent Number 4,606,566 to Bott; U.S. Patent Number 2,644,708 to Poole; U.S. Patent Number 2,523,845 to Roseburrough; U.S. Patent Number 2,274,259 to Russo; U.S. Patent Number 1,763,692 to Ferris.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 26, 2021